                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:17CR3121

       vs.
                                                             ORDER
SAMUEL TURNER,

                    Defendant.


      IT IS ORDERED that Samuel Turner’s motion for reconsideration (Filing
166) is denied, for the reasons indicated in the undersigned’s previous order (Filing
165).

      Dated this 8th day of June, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
